          Case 2:17-cr-00282-JLR Document 69 Filed 11/10/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              Western
                      FOR THE __________             Washington
                                         DISTRICT OF __________

 UNITED STATES OF AMERICA
                                                                  CR17-282JLR
                                                        Case No. ____________________

                                                        ORDER ON MOTION FOR
 v.                                                     SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)
 STEVEN W. FISHER
                                                        (COMPASSIONATE RELEASE)


       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A),

and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable

policy statements issued by the Sentencing Commission, IT IS ORDERED that the motion is

DENIED after complete review of the motion on the merits. FACTORS CONSIDERED:

Defendant's current age - 46 years old; current COVID-19 conditions at the BOP facility where

Defendant is in custody; Defendant's health including his mild obesity and history of smoking;

Defendant's illegal conduct including impersonating a Federal law enforcement officer ("FBI

Agent Jack Ryan") to steal from immigrant small business owners; Defendant's original sentence

and time in custody; and Defendant's threat to the safety of the community.

IT IS SO ORDERED.

Dated: November 10, 2020.

                                                      A
                                                    ________________________
                                                     Hon. James. L. Robart
                                                     United States District Judge
